DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites the limitation “wherein the first joining partner is a leadframe” in line 1-2.  However, “wherein the first joining partner is a leadframe” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing "wherein the first joining partner is a leadframe”.  For the purposes of examination, examiner will interpret “the first joining partner” as referring to the upper joining partner.  

Claim 17 (and dependent claim 18) recites the limitation “wherein the second joining partner is a DBC substrate” in line 1-2.  However, “the second joining partner” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing " the second joining partner”.  For the purposes of examination, examiner will interpret “the second joining partner” as referring to the upper joining partner.  

Claim 19 recites the limitation “the third joining partner” in line 1-2.  However, “the third joining partner” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing " the third joining partner”.  For the purposes of examination, examiner will interpret “the third joining partner” as referring to the upper joining partner.  

Claim 20 recites the limitation “filling an upwardly open solder compensating opening in the first joining partner with the first solder paste” in line 10-11.  However, “the first joining partner” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing " the first joining partner”.  For the purposes of examination, examiner will interpret “the first joining partner” as referring to the upper joining partner.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto(USPGPUB DOCUMENT: 2013/0134210, hereinafter Muto) in view of Abe (USPATENT: 5372295, hereinafter Abe).

Re claim 11 Muto discloses in Fig 1 a composite assembly, comprising: three stacked joining partners materially bonded to one another by an upper solder layer(4/11) and by a lower solder layer(1 is soldered into 3/1 is soldered to 2)[0036], an upper joining partner(5) of the joining partners and a lower joining partner(3) of the joining partners being fixed in their height and having a specified distance from one another (3/5 have a specific distance in both the middle of 3 and the edges of 3 from one another and therefore may be considered as a lower solder layer(1 is soldered into 3/1 is soldered to 2)[0036], an upper joining partner(5) of the joining partners and a lower joining partner(3) of the joining partners being fixed in their height and having a specified distance from one another), the upper solder layer(4/11) is fashioned from a first solder agent having a first melt temperature(melt temperature of 4/11), and is situated between the upper joining partner(5) and a middle joining partner(1) of the joining partners, and the second solder layer is fashioned from a second solder agent, and is situated between the middle joining partner(1) and the lower joining partner(3), wherein the upper joining partner(5) has an upwardly open solder compensating opening(21) filled with the first solder agent, from which, in order to fill a gap(gap between 5 and 1) between the upper joining partner(5) and the middle joining partner(1), the first solder agent subsequently flows into the gap(gap between 5 and 1).

Muto does not disclose the second solder layer is fashioned from a second solder agent, having a higher, second melt temperature relative to the first melt temperature,

Abe discloses in Fig 1 the upper solder layer(5a) is fashioned from a first solder agent having a first melt temperature, and the second solder layer (5b/4) is fashioned from a second solder agent, having a higher, second melt temperature relative to the first melt temperature (4 designate solder of high melting point comprising 95 Pb-5 Sn)[col 7, lines 20-35],

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Abe to the teachings of Muto in order to relax the thermal stress applied to the semiconductor chip [col 2, lines 15-25]

The limitations “the first solder agent subsequently flows into the gap” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Re claim 12 Muto and Abe disclose the composite assembly as recited in claim 11, wherein the upper solder layer(4/11) is fashioned as a full surface (since the bottom surface of 5 is full of 4/11 this may be interpreted as a full surface), leaving open the solder compensating opening(21), between a solderable first surface(bottom of 5) of the upper joining partner(5) and a solderable second surface(top of 1) of the middle joining partner(1).

Re claim 13 Muto and Abe disclose the composite assembly as recited in claim 11, wherein the lower solder layer(1 is soldered into 3/1 is soldered to 2)[0036] is fashioned as a full surface (since the lower solder layer joins 1/2/3 this may be interpreted as a full surface) between a solderable third surface of the middle joining partner(1) and a solderable fourth surface of the lower joining partner(3). 

Re claim 14 Muto and Abe disclose the composite assembly as recited in claim 12, wherein the upwardly open solder compensating opening(21) is situated above the solderable second surface(top of 1) of the middle joining partner(1) and passes through the solderable first surface(bottom of 5).

Re claim 15 Muto and Abe disclose the composite assembly as recited in claim 11, 

Muto and Abe do not disclose wherein the upwardly open solder compensating opening(21) has a volume that is at least twice as large as a volume of the gap(gap between 5 and 1) between the upper joining partner(5) and the middle joining partner(1).

Although the combination of Muto and Abe do not disclose wherein the upwardly open solder compensating opening has a volume that is at least twice as large as a volume of the gap between the upper joining partner and the middle joining partner, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein the upwardly open solder compensating opening has a volume that is at least twice as large as a volume of the gap between the upper joining partner and the middle joining partner as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the supplying means is structured to be capable of supplying the joining material simultaneously to a plurality of portions [0010, Muto]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Re claim 16 (insofar as best understood, see 112 above) Muto and Abe disclose the composite assembly as recited in claim 11, wherein the upper joining partner(5) is a leadframe[0036].


Re claim 19 (insofar as best understood, see 112 above) Muto and Abe disclose the composite assembly as recited in claim 11, wherein the upper joining partner(5) is a heat sink (a lead frame may dissipate heat and may therefore be interpreted as a heat sink).

Re claim 20 (insofar as best understood, see 112 above) Muto discloses in Fig 1 a method for assembling a layer stack of three joining partners, an upper joining partner(5) of the joining partners and a lower joining partner(3) of the joining partners being fixed in their height and having a specified distance from one another(3/5 have a specific distance in both the middle of 3 and the edges of 3 from one another and therefore may be considered as an upper joining partner(5) of the joining partners and a lower joining partner(3) of the joining partners being fixed in their height and having a specified distance from one another), the method comprising the following steps: applying a first solder paste(4/11), whose first solder agent has a first melt temperature (melt temperature of 4/11), to a first solderable surface (bottom of 5) of the upper joining partner(5) and to a second solderable surface(top of 1) of a middle joining partner(1) of the joining partners, so that a gap(gap between 5 and 1) between the upper joining partner(5) and the middle joining partner(1) is filled with the first solder paste(4/11); filling an upwardly open solder compensating opening(21) in the upper joining partner with the first solder paste(4/11); applying a second solder paste(1 is soldered into 3/1 is soldered to 2)[0036],  to a third solderable surface(bottom of 1) of the middle joining partner(1) and to a fourth solderable surface(top of 3) of the lower joining partner(3), so that a gap(gap between 5 and 1) between the middle joining partner(1) and the lower joining partner(3) is filled with the second solder paste; heating the layer stack, in a reflow solder oven[0091], to a temperature that is higher than the second melt temperature (since the solder is in a molten state, the temperature is higher than the melt temperature); and subsequent to the heating, cooling the layer stack[0091], so that during the cooling, first the lower solder layer(1 is soldered into 3/1 is soldered to 2)[0036] hardens while the upper solder layer(4/11) is still molten(molten)[0091], and a sinking of the middle joining partner(since 1 is below, this may be considered sinking) occurs and a full-surface bonding of the middle joining partner(1) to the lower joining partner(3), a now-larger gap(gap between 5 and 1) between the middle joining partner(1) and the upper joining partner(5) being subsequently filled with molten solder agent from the upwardly open solder compensating opening(21), so that, while leaving open the solder compensating opening(21), there occurs a full-surface bonding (at the bottom of 5) of the middle joining partner(1) to the upper joining partner(5).

Muto does not disclose second solder paste, whose second solder agent has a higher, second melt temperature relative to the first melt temperature

Abe discloses in Fig 1 whose first solder agent(5a) has a first melt temperature; whose second solder agent(5b/4) has a higher, second melt temperature relative to the first melt temperature (4 designate solder of higher melting point comprising 95 Pb-5 Sn than 5a)[col 7, lines 20-35],

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Abe to the teachings of Muto in order to relax the thermal stress applied to the semiconductor chip [col 2, lines 15-25]

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto(USPGPUB DOCUMENT: 2013/0134210, hereinafter Muto) Abe in view of Hauenstein (USPATENT: 7208829, hereinafter Hauenstein).

Re claim 17 (insofar as best understood, see 112 above) Muto and Abe disclose the composite assembly as recited in claim 11, 

Muto and Abe do not disclose wherein the upper joining partner is a DBC substrate.

Hauenstein discloses wherein the upper joining partner is a DBC substrate (30/40).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hauenstein to the teachings of Muto and Abe in order to have a semiconductor component that is able to be produced simply, quickly, and yet reliably and that usable for power applications[abstract]


Re claim 18 Muto and Abe and Hauenstein disclose the composite assembly as recited in claim 17, wherein a first DBC copper structure(30/40) forms a second solderable surface of the upper joining partner (bottom of 30), and a second DBC copper structure forms a third solderable surface of the upper joining partner(top of 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819